       Case 1:19-cv-06882-AT-JLC Document 73 Filed 10/14/20 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
LAZARO LOPEZ,                                                    DOC #:
                                                                 DATE FILED: 10/14/2020
                             Plaintiff,

              -against-                                                 19 Civ. 6882 (AT)

LITTLE MEXICO WHOLESALE INC.,                                                ORDER
ALMACENES MEXICANOS NY CORP.,
JOSEFINA AGUIRRE, ALEJANDRO ORTIZ,
BARTOLOME AGUIRRE (a/k/a Oscar Aguirre)
and ELPIDIO RAMIREZ,

                        Defendants.
ANALISA TORRES, District Judge:

       In light of Magistrate Judge Cott’s Order extending the discovery deadline to November 13,
2020, ECF No. 72, the case management conference scheduled for October 20, 2020, is
ADJOURNED to December 3, 2020, at 11:00 a.m. The conference will proceed telephonically.
The parties are directed to call either (888) 398-2342 or (215) 861-0674, and enter access code
5598827. By November 24, 2020, the parties shall file a joint status letter.

       SO ORDERED.

Dated: October 14, 2020
       New York, New York
